Citation Nr: 1823760	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical cancer.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a kidney disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for shin splints.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

12.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

13.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

14.  Whether new and material evidence has been received to reopen a claim of service connection for systemic lupus erythematosus.

15.  Whether new and material evidence has been received to reopen a claim of service connection for dysplasia.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to October 2000 and from January 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in July 2016, subsequent to the death of the Veteran, a cousin of the Veteran filed a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  However, in February 2017, the RO denied the substitution request and such denial has not been appealed.


FINDING OF FACT

The Veteran died in December 2015 while her appeal was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Prior to a Board decision on the matter, a Death Certificate received in July 2016 shows that the Veteran passed away in December 2015.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


